



COURT OF APPEAL FOR ONTARIO

CITATION: Osawe (Re), 2015 ONCA 280

DATE: 20150422

DOCKET: C58639

Laskin, van Rensburg and Benotto JJ.A.

IN THE MATTER OF: EDWARD OSAWE

AN APPEAL UNDER PART XX.1 OF THE
CODE

Kelley J. Bryan, for the appellant

Maura Jetté, for the respondent, Attorney General for
    Ontario

Michele Warner, for the respondent, the Person in Charge
    of the Centre for Addiction and Mental Health

Heard: October 28, 2014

On appeal against the disposition of the Ontario Review
    Board dated March 11, 2014.

Laskin J.A.:

A.

Introduction

[1]

The Ontario Review Board owes a duty of procedural fairness to accused
    persons under its jurisdiction. This appeal raises an important question about
    the extent of that duty at a Board hearing. The parties put forward a joint
    submission for an appropriate disposition. The Board contemplates rejecting the
    joint submission, and imposing a disposition more restrictive of the accuseds
    liberty. Should the Board give the accused notice of its inclination to reject
    the joint submission and an opportunity to lead more evidence or make
    additional submissions?

[2]

The appellant, Edward Osawe, has been detained under the Boards
    jurisdiction at the Centre for Addiction and Mental Health (CAMH) since
    November 2010. At his annual review in February 2014, all parties  the hospital,
    the Crown and Osawe  put before the Board a joint submission for the
    continuation of Osawes previous disposition. Under this disposition, Osawe, subject
    to the hospitals permission, had unaccompanied
[1]
hospital and grounds privileges; unaccompanied entry into the community; and
    even the possibility of living in the community in supervised accommodation.

[3]

The Board released its decision the following month. It rejected the
    joint submission: for unaccompanied hospital and grounds privileges, the Board
    substituted hospital and grounds privileges only if accompanied by staff; for unaccompanied
    entry to the community, it substituted entry to the community accompanied by
    staff or by a person approved by the person in charge; and it eliminated the possibility
    of community living altogether.

[4]

Osawe submits that the Board denied him a fair hearing by not giving him
    notice of its inclination to reject the joint submission and an opportunity to
    lead further evidence and make further submissions. Alternatively, Osawe
    submits that the Boards disposition was unreasonable.

[5]

The Crown submits that the Boards duty of procedural fairness did not require
    it to give Osawe explicit notice it might reject the joint submission, and that
    the accused is not entitled to make further submissions after the Board begins
    deliberating. In addition, the Crown submits that the questioning by some Board
    members during the hearing gave Osawe sufficient notice they were concerned
    about the joint submission. The Crown also submits that the Boards disposition
    was reasonably supported by the record.
[2]

B.

Background

[6]

To put my discussion of the issue in context, I will say a few words
    about Osawe; the index offence that brought him under the Boards jurisdiction;
    his detention at CAMH; the Boards 2013 disposition; and the outstanding charge
    of sexual assault that he was facing at the time of his 2014 hearing, which
    seems to have prompted the Board to reject the joint submission. I will then
    summarize the hearing before the Board and the Boards reasons for rejecting
    the joint submission.

(a)


Edward Osawe

[7]

Edward Osawe is now 36 years old. He was born in Nigeria, but immigrated
    to Canada with his family when he was a teenager. He had difficulty at school,
    and only completed grade nine. He worked for brief periods in 2005 and 2007,
    but otherwise has been supported by the Ontario Disability Support Program. He
    went through periods of homelessness and frequently used drugs and alcohol.

(b)


The Index Offence

[8]

The index offence took place in March 2009 at the Museum subway station
    in Toronto. Osawe committed an unprovoked attack on a 57-year-old woman who was
    standing on the platform waiting for a train. He approached her and struck the
    right side of her head with a steak knife. She suffered a six-centimetre cut,
    which required staples. Osawe fled, but was later caught and charged with
    assault causing bodily harm. He had no previous criminal record, although he
    had received diversions in the past.

[9]

At a hearing in October 2010, Osawe was found not criminally responsible
    on account of mental disorder. At the time of the hearing, he was diagnosed
    with schizophrenia, anti-social personality traits, and borderline-mild mental
    retardation. He had a documented history of using marijuana, crack cocaine and
    inhalants, and of drinking alcohol. He was also diagnosed as being capable of
    consenting to sexual activity and marginally capable of consenting to
    treatment.

(c)


Osawes Detention at CAMH

[10]

Osawe
    has been under the Boards jurisdiction continuously since November 2010, and during
    that time has been detained at CAMH. At successive hearings, the Board has
    found that Osawe continues to pose a significant threat to the safety of the
    public. Osawe does not challenge that finding.

[11]

While
    at CAMH, Osawe has consistently complied with his medication regime, and has
    participated in a wide range of programs, both on the hospital grounds and in
    the community.

[12]

Beginning
    in October 2011, Osawe began to receive passes for indirectly supervised or
    unaccompanied privileges. He used them appropriately save for one incident in
    February 2013, when he tested positive on a urine screen for the use of
    spice, a synthetic form of cannabis. After this incident, his privileges were
    suspended for a time before being reinstated.

[13]

In
    March 2012, Osawe applied for admission to a 24-hour supported residence. At the
    time of his 2014 annual disposition review hearing, he was still waiting for
    appropriate housing to become available.

[14]

Osawe
    does have a history of aggressive and inappropriate sexual behaviour while residing
    at CAMH. On one occasion he engaged in a shouting match with another patient;
    on another occasion he held and pulled the hand of a female patient; and on yet
    another occasion he was seen kissing a female patient. He has participated in a
    sexual behaviour group at the hospital. While in the group, he admitted he
    thinks about having sex with a woman, and even sexually assaulting a woman.

(d)


The Boards 2013 Disposition

[15]

In
    its 2013 disposition, the Board ordered that Osawe be detained on the general
    forensic unit of CAMH, and, with the permission of the hospital, be allowed
    unaccompanied hospital, grounds and community privileges.

[16]

The
    terms of the Boards formal order, which the parties jointly submitted should
    be continued in 2014, are as follows:

2.       IT IS FURTHER ORDERED that the person in charge of the
    Centre for Addiction and Mental Health, Toronto create a program for the
    detention in custody and rehabilitation of the accused within the General
    Forensic Unit of the Centre for Addiction and Mental Health, Toronto in which
    the person in charge, in his or her discretion, may permit the accused:

(a)

to attend within or outside of the
    hospital for necessary medical, dental, legal or compassionate purposes;

(b)

hospital and grounds privileges,
    indirectly supervised;

(c)

to enter the community of Toronto,
    accompanied by staff or [a] person approved by the person in charge;

(d)

to enter the community of Toronto,
    indirectly supervised; and

(e)

to live in the community in
    supervised accommodation approved by the person in charge;

[17]

In
    its reasons for its 2013 disposition, the Board noted that Osawe was ready for
    the transition to community living.

(e)


The Outstanding Sexual Assault Charge

[18]

The
    incident giving rise to this charge occurred in September 2013. Osawe and a
    female patient at CAMH had agreed to meet at a nearby hotel to have sexual
    intercourse. Both used unaccompanied passes into the community to visit the
    hotel.

[19]

The
    female patient and Osawe gave conflicting accounts about what actually
    occurred. The female patient said that she changed her mind after arriving at
    the hotel, but that Osawe had sexual intercourse with her anyway and then left
    the hotel. Osawe denied that he had sexual intercourse with her. He said that
    when he arrived at the hotel, he went back to the hospital to get a longer
    pass. And when he returned to the hotel, the female patient had left.

[20]

Osawe
    was charged with sexual assault causing bodily harm. At the time of his Ontario
    Review Board hearing, the charge was outstanding and a preliminary inquiry was
    scheduled for June 2014. Because of the charge, Osawes unaccompanied
    privileges both on and off the hospital grounds were temporarily scaled back.
    They were gradually being restored when the Board hearing took place in
    February 2014.

[21]

On
    his appeal, Osawe tendered fresh evidence, which showed that in June 2014, the
    sexual assault charge was stayed because the complainant was unwilling to
    testify. Osawe entered into a peace bond.

(f)


The 2014 Board Hearing

[22]

In
    the light of the joint submission, the hearing was brief. It lasted only 30
    minutes. The only witness to testify was Dr. Padraig Darby, the hospitals
    psychiatrist. And at the beginning of his evidence, Dr. Darby said he would be
    brief because of the joint submission.

[23]

Dr.
    Darby testified that Osawe had had a relatively good year on the general
    unit. His mental status was stable; he complied with his medication; he
    cooperated in attending therapeutic group sessions; and he had no suspected
    drug use. Despite the outstanding charge, Dr. Darby testified we certainly
    dont feel that any more restrictive disposition is required.

[24]

Dr.
    Darby also testified about the importance of maintaining the community living
    privilege in the Boards disposition. He thought supervised community living was
    a realistic possibility for Osawe in the coming year, though he acknowledged
    that even if housing in the community became available, Osawe would not be
    placed there until the outstanding charge of sexual assault had been resolved.
    Another reason Dr. Darby wanted the community living privilege to remain in the
    disposition was so Osawe would not lose his spot on the long waiting list.

[25]

After
    Board members questioned Dr. Darby  a matter I will return to later in these
    reasons  the Chairperson invited further submissions, but added:

THE CHAIRPERSON:     Thank you. Then we have a joint submission
    and we have ample evidence in oral evidence. If there is anything you want to
    add by way of submission, well hear that, but I dont want everybody to just
    repeat what we just heard so

(g)


The Boards 2014 Disposition

[26]

The
    five-member Board released its disposition on March 11, 2014, with unanimous
    reasons following on April 3. As I have said, the Board rejected the joint submission
    by substituting hospital, grounds, and community privileges only if accompanied
    by staff, instead of unaccompanied privileges, and by removing Osawes
    community living privileges altogether. The relevant terms of the Boards formal
    disposition are:

2.       IT IS FURTHER ORDERED that the person in charge of the
    Centre for Addiction and Mental Health, Toronto create a program for the
    detention in custody and rehabilitation of the accused within the General
    Forensic Unit of the Centre for Addiction and Mental Health, Toronto in which
    the person in charge, in his or her discretion, may permit the accused:

(a)

to attend within or outside of the
    hospital for necessary medical, dental, legal or compassionate purposes;

(b)

hospital and grounds privileges,
    accompanied by staff; and

(c)

to enter the community of Toronto,
    accompanied by staff or person approved by the person in charge.

[27]

Section
    672.54 of the
Criminal Code
, R.S.C.
    1985, c. C-46,
required the Board to impose the least onerous and least
    restrictive disposition for the accused. In the Boards opinion, these terms
    constituted the least onerous and least restrictive disposition.

[28]

The
    Board addressed why it rejected the joint submission for unaccompanied
    privileges and passes into the community: it was concerned about public safety
    in the light of the outstanding charge:

27.     In coming to [this] conclusion the Board notes the
    joint recommendation of the parties but rejects this recommendation of [the] parties.
    The Board does not accept that the safety of the public can be adequately
    managed under the terms of the present disposition. The allegations against Mr.
    Osawe are very serious and pending determination of these charges steps must be
    taken to ensure the protection of the public. The Board is not confident that Mr.
    Osawe can be given indirectly supervised time in the community or even on the
    hospital grounds. Mr. Osawes thinking about sexual behaviour, quite separate
    and apart from the new allegation, is very concerning to the Board.

[29]

But
    the Board also said it would have concerns about giving Osawe unaccompanied
    privileges even if the charge was resolved favourably:

28.     Should the outstanding charges against Mr. Osawe be
    resolved in his favour with no findings of guilt the Board would still have
    very serious concerns about Mr. Osawe having indirectly supervised community
    access, and also hospital and grounds. Mr. Osawe seems to have very little
    understanding [of] the impropriety of acting on his sexual thoughts.

[30]

Indeed,
    the Board said it could not understand how the hospital could even contemplate
    community living for Osawe:

29.     The Board is confounded to understand how the clinical
    team could still be questioning the possibility of placing Mr. Osawe in the
    community at all given his present thinking, let alone still considering the
    possibility of a placement that included female residents, vulnerable or not.

[31]

With
    this background, I turn to the issue on appeal.

C.

Was Osawe denied
    a fair hearing
?

[32]

Two
    principles are at play on this appeal. The first is the Boards right to reject
    a joint submission. The second is the Boards duty to give an accused a fair
    hearing. Both sides agree on these principles.

[33]

The
    Board has the undoubted authority, indeed the duty, to reject a joint
    submission if it is of the view that the joint submission does not meet the
    requirements of s. 672.54 of the
Criminal Code
. This principle has
    been affirmed by this court several times. For example, in
Hassan (Re)
,
    2011 ONCA 561, 283 O.A.C. 154, at para. 25, we said:

However, the Board does not necessarily err because it declines
    to follow a hospitals or Crowns recommendation.  Automatically adhering to
    the position of a hospital or Crown would mean abdicating its own role.  A
    review board is composed of medical and legal experts with specialized knowledge
    and experience in mental health and in risk assessment and management. 
    Parliament has vested these boards with authority to make their own independent
    and often difficult determinations after weighing the package of factors in s.
    672.54 of the
Code
.

[34]

In
R. v. Lepage
(1997), 152 D.L.R. (4th) 318 (Ont. C.A.), affd [1999] 2
    S.C.R. 744, at para. 73, Doherty J.A. stated the principle succinctly:
    the court or Review Board is not required simply to choose among the various
    dispositions put forward by the parties but must make the appropriate
    disposition regardless of the positions taken by the parties to the inquiry.

[35]

At
    the same time, the Board has an obligation, both under the
Criminal Code
and at common law, to give an accused person before it a fair hearing. It has
    that obligation because its decisions affect an accuseds rights, privileges,
    and indeed liberty. See
Baker v. Canada (Minister of Citizenship and
    Immigration)
, [1999] 2 S.C.R. 817, at para. 20; and
Kachkar (Re)
,
    2014 ONCA 250, 309 C.C.C. (3d) 1, at paras. 42-44.

[36]

The
    dispute in this appeal is over the content of this duty  what procedural
    rights does the duty of fairness require at a hearing of the Ontario Review
    Board? Osawe contends that before the Board rejects a joint submission, it must
    give the accused notice that it may do so, and a corresponding opportunity to
    lead more evidence or make additional submissions. The Crown contends that this
    kind of notice is not required, and indeed requiring it would undermine the
    Boards collective process of deliberation. But the Crown also says that Osawe
    did receive notice through the questioning of Dr. Darby that at least some
    members of the Board were concerned about the joint submission.

[37]

I
    have concluded that the Board did have a duty to give Osawe notice it was
    considering rejecting the joint submission and imposing a more restrictive disposition.
    The Board also had a corollary duty to give Osawe and the other parties an
    opportunity to lead further evidence or make further submissions to address the
    Boards concerns. Although the Board can fulfill its duty to give notice in
    different ways, including by questions at the hearing, in this case it did not
    give adequate notice and therefore breached the duty of procedural fairness it
    owed to Osawe.

(a)


The Boards duty of fairness: basic principles

[38]

The
    content of the duty of procedural fairness  what procedures the duty of
    fairness requires in a given case  varies depending on the rights affected and
    the statutory context. But as LHeureux-Dubé J. explained in
Baker
,
at para. 22, the overriding goal of
    procedural fairness is:

[T]o ensure that administrative decisions are made using a fair
    and open procedure, appropriate to the decision being made and its statutory,
    institutional, and social context,
with an opportunity for those affected
    by the decision to put forward their views and evidence fully and have them
    considered by the decision-maker
.
[Emphasis added.]

[39]

With
    that goal in mind, the court considers a list of criteria to determine the procedures
    required to ensure a fair hearing before a particular tribunal. Although not
    exhaustive, the list typically includes the following:

·

The importance of the decision to the individual affected

·

The statutory scheme, the nature of the decision  and the process
    followed in reaching a decision

·

The tribunals own procedures

·

The legitimate expectations of the person challenging the
    decision

See
Baker
,
at paras. 23-28.

[40]

These
    criteria support Osawes position that the Board was obliged to give him notice
    of its inclination to reject the joint submission and impose a more restrictive
    disposition. Without notice, the goal of procedural fairness  giving Osawe an
    opportunity to put forward his views and evidence fully and have them
    considered by the Board  could not be met.

(i)


The Importance of the Decision to Osawe

[41]

This
    criterion is critical to assessing what procedures are required for a fair
    hearing: the more important the decision is to the lives of those affected and
    the greater its impact on that person or those persons, the more stringent the
    procedural protections that will be mandated. See
Baker,
at para. 25.

[42]

The
    population of those under the jurisdiction of the Board is a vulnerable
    population. Each accused has a mental disorder, and each is detained or at
    least has limited freedom. Thus, the terms of a disposition are profoundly
    important to an individual accused.

[43]

For
    Osawe, the Boards disposition was not a minor departure from the terms
    proposed in the joint submission. It was an important variation, and a
    significant restriction of his liberty, which no doubt has had an appreciable
    impact on his day-to-day living and on his future plans and aspirations. He can
    no longer go into the community or even on the hospital grounds unaccompanied. With
    the removal of his community living privileges, his ultimate wish to be
    reintegrated into the community has evaporated, at least in the short term. The
    importance of the Boards decision to Osawe alone argues for notice, so that he
    could have had an opportunity to address through evidence or submissions the
    Boards concern about accepting the joint submission.

(ii)

The Statutory Scheme, the Nature of the Decision and the
    Process Followed in Reaching a Decision

[44]

Three
    important considerations underlie these criteria: the Boards role, the nature
    of the hearing when a joint submission is put forward, and the institutional
    constraints on requiring notice.

The Boards role

[45]

As
    is now well established in the case law, the Boards role is inquisitorial, not
    adversarial. The Board has the evidentiary and legal burden of establishing
    that a not criminally responsible accused person poses a significant threat to
    public safety, and if so, the least onerous and least restrictive disposition
    consistent with public safety. See
Winko v. British Columbia (Forensic
    Psychiatric Institute)
, [1999] 2 S.C.R. 625, at paras. 54-55.
[3]

[46]

The
    Boards role requires it to search out all information relevant to its
    disposition. That role favours the notice Osawe contends for. In the context of
    a joint submission, if the Board does not give the accused sufficient notice
    that it may depart from that submission, it may not have all the information
    relevant to its decision about the appropriate disposition.

The nature of the hearing when a joint submission is put
    forward

[47]

Joint
    submissions can play an important role in proceedings before the Board. They
    can narrow the issues in dispute, or, as in this case, even eliminate the
    issues in dispute. And by doing so, they can reduce the time and costs of Board
    hearings. Thus it seems to me that the Boards procedures should encourage, not
    undermine, the use of joint submissions.

[48]

When
    the parties put forward a joint submission, the hearing will likely be shortened.
    It was so in this case. It lasted only 30 minutes. Dr. Darby was the sole
    witness and even he prefaced his evidence by stating that in the light of the
    joint submission he was going to be brief. Had the parties known the Board was
    inclined to reject the joint submission, likely Dr. Darby would have testified
    at greater length about why the hospital recommended continuing the terms of
    Osawes previous disposition. And Osawes attending psychiatrist, Dr.
    Prendergast, could have testified, and, for example, addressed the Boards
    concerns about Osawes sexual thoughts.

[49]

Some
    might suggest that the Boards inquisitorial role requires it to have a full
    evidentiary record in every case, even in a case where the parties have put
    forward a joint submission. But I would reject that suggestion. In many cases
    where the parties put forward a joint submission and only a brief evidentiary
    record to support it, the Board will have all the information it needs to discharge
    its inquisitorial function and make the appropriate disposition. See, for
    example,
Kelly (Re)
,
2015 ONCA 95, [2015] O.J. No. 634.

[50]

In
    those cases where the Board feels it does not have enough information,
    presumably it can say so, or call for more evidence. To require the parties who
    have made a joint submission to put forward the kind of evidentiary record they
    would put forward in a contested hearing would undermine the benefits of a
    joint submission.

Institutional constraints

[51]

The
    Board sits in panels of five. It deliberates collectively. And Parliament has
    undoubtedly placed its faith in the collective wisdom of this expert
    tribunal. The Crown submits that to give effect to Osawes position would
    threaten the integrity of the Boards collective deliberations. I do not agree
    with the Crowns submission.

[52]

The
    statutory scheme the Board operates under expressly contemplates that the Board
    may be required to adjourn its proceedings to obtain further evidence. Section
    672.5(13.1) of the
Criminal Code
states:

The Review Board may adjourn the hearing for a period not
    exceeding thirty days if necessary for the purpose of ensuring that relevant
    information is available to permit it to make or review a disposition or for
    any other sufficient reason.

[53]

And
    as Doherty J.A. said in
Lepage
,
at para. 73:

If, in the course of its inquiry, the court or Review Board
    determines that additional information is needed before it can decide whether
    it is of the opinion that an absolute discharge is appropriate, then the court
    or Board can take the necessary steps to obtain that information. It, of
    course, may also adjourn the inquiry for that purpose.

[54]

If
    the parties put forward a joint submission at a hearing, and then in the course
    of its deliberations the Board becomes inclined to reject the joint submission,
    it can notify the parties and invite them to lead further evidence or to address
    its concerns. Doing so would be consistent with the Boards obligation to seek
    out all information relevant to its disposition. And it would be a procedure
    authorized by the
Criminal
Code
. Seeking out this further
    evidence would not interfere with the Boards collective deliberations; on the
    contrary, the additional evidence may promote the wisdom of those
    deliberations.

(iii)

The Boards Procedures

[55]

Counsel
    advised us that the Board does not presently have a procedural rule addressing
    joint submissions. Nor does it have a rule that would preclude giving notice of
    its inclination to reject a joint submission and giving the parties an
    opportunity to put more evidence before it.

[56]

Rather,
    the Boards own rules supplement the
Criminal
Code
provisions.
    I would interpret these rules as giving the Board the authority to reconvene a
    hearing if, during its deliberations, it begins to feel uncomfortable with a
    joint submission or inclined to reject it. Rule 1 of the Ontario Review Boards
Rules of Procedure
provides that all of its rules are to be liberally
    construed to secure the just, most expeditious and least expensive
    determination of every matter. Rule 3 states that where any matter of
    procedure is not provided for by these Rules, the Chairperson of the Review
    Board or the presiding Alternate Chairperson shall determine the procedure to
    be followed. The Boards own rules thus are sufficiently broad and flexible to
    accommodate the giving of notice where the Board is inclined to reject the
    joint submission, even where the inclination to do so arises during the Boards
    deliberations.

(iv)

Osawes Legitimate Expectations

[57]

In
    this case, this criterion is neutral. Osawe could not legitimately expect that
    the Board would automatically accept the joint submission. In Canada, the
    notion of legitimate expectations does not create substantive rights: see
Baker
,
at para. 26.  And, although the Board
    frequently adopts joint submissions, it does not always do so. As I have
    already said, automatic acceptance of a joint submission is inconsistent with
    the Boards statutory mandate.

[58]

Moreover,
    no evidence was put before us about the general practice or procedure of the
    Board when faced with a joint submission it does not wish to adopt, nor about
    what procedure Osawe might have expected. Osawes legitimate expectations in
    this case do not assist in determining the content of the Boards duty of
    fairness.

(b)


Case law

[59]

This
    court has not squarely addressed the issue raised on this appeal: whether the
    Board must give an accused notice of its inclination to reject a joint
    submission and impose a more restrictive disposition. The issue has been raised
    in at least two cases, but not decided. See
R. v. Harley
, [2005] O.J.
    No. 1346 (C.A.) and
Re Kachkar
. Nonetheless, decisions in two other
    cases 
R. v. Elster
, 2011 ONCA 701, [2011] O.J. No. 4947 and
Ontario
    (A.G.) v. Grady
(1988), 34 C.R.R. 289 (Ont. H.C.)  support Osawes
    position that notice is required.

[60]

In
Elster
,
the Board
    imposed a condition in a detention order that the accused could live in the
    community only in supervised accommodation. None of the parties had made
    submissions on the meaning of, or the need for supervised accommodation. In a
    brief endorsement, this court held that the Board erred in law by imposing the
    term without hearing submissions from the parties:

The Board should not have imposed the term  without allowing
    the parties an opportunity to make submissions as to the need for, meaning of,
    and availability of supervised accommodation in Mr. Elsters particular
    circumstances.  In effect, the Board imposed a further limitation of Mr.
    Elsters liberty without any submissions as to the need for that limitation and
    without a clear understanding of the effect of that limitation on Mr. Elster.



The Boards failure to entertain submissions from the parties
    before imposing a supervised accommodation limitation on Mr. Elsters
    liberty, combined with the uncertainty as to the meaning of that phrase,
    compels the conclusion that the Board erred in law in unilaterally imposing
    that term.

[61]

In
    other words, absent notice that the Board was considering imposing a
    requirement of supervised accommodation, the parties had no opportunity to
    address its necessity. The lack of an opportunity to do so made the further
    restriction on Elsters liberty unfair. This unfairness is equally pronounced
    when the Board departs from a joint submission and, without notice, imposes
    terms more restrictive of an accuseds liberty.

[62]

Grady
was decided under the Lieutenant Governor warrant system in place before 1992.
[4]
Still,
Grady
is relevant.

[63]

In
    that case, the Board had recommended Grady be transferred from a medium
    security facility to the maximum security facility at Penetanguishene, and the
    Lieutenant Governor accepted the recommendation. No evidence was led before the
    Board to justify this heightened restriction on Gradys liberty, and the Board
    did not give notice it was considering such a recommendation.

[64]

On
    judicial review, Callaghan A.C.J.H.C. quashed the Boards recommendation,
    holding that Grady had been denied procedural fairness.  At p. 308, he wrote:

The issue of Penetanguishene was not raised in the materials
    before the board or in the course of the hearing. Although there was an
    opportunity for Mr. Gradys counsel to make submissions, it would have been
    foolish for him to make reference to all potential outcomes; as a practical
    reality, the materials before the board and the response of the board thereto
    set the agenda for status hearings. It is clear that the Penetanguishene
    recommendation could not reasonably have been anticipated and to the extent
    that there was, therefore, no opportunity to make submissions in respect of
    this option, the rules of fairness were denied.

[65]

At
    p. 320, Associate Chief Justice Callaghan expanded on why fairness required the
    parties to have been given an opportunity to make submissions on the possible
    transfer to Penetanguishene before the Board made its recommendation:

When the decision-maker disposes of a matter on the basis of
    facts in respect of which the parties have not had an opportunity to make
    submissions, fairness requires that the decision-maker must give the parties
    such an opportunity before making a final disposition.



[T]he board decided the matter on the basis of an
    interpretation of the facts that could not have been reasonably anticipated and
    was not raised at the hearing and there was no opportunity to make submissions
    in respect thereof. Counsel to Mr. Grady quite properly restricted his
    submissions to issues that arose from the materials and the testimony before
    the board. The board should have given him an opportunity to make submissions
    in respect of matters about which it was concerned that were not raised at the
    hearing or in the materials.

In my view, the board should have indicated that, on its view
    of the facts, it was considering a transfer to Penetanguishene and asked for
    submissions in respect of that opinion. If, in spite of submissions to the
    contrary, the board had decided such a transfer was in order, the review of the
    decision would be a more difficult matter. It should be noted, however, that it
    is equally possible with direct evidence on the issues of treatment and
    security needs associated with Mr. Grady, that the board might have realized
    there was no evidence to support a transfer and accepted the hospital's
    recommendation.

[66]

Callaghan
    A.C.J.H.C.s comments in
Grady
on procedural fairness have particular
    relevance to the case before us. Where all parties have put forward a specific
    set of terms, absent notice, one cannot reasonably expect any of the parties to
    predict the Boards objections to the terms and to lead evidence or make
    arguments that might answer these objections. In the present case, the brevity
    of the hearing strongly suggests that none of the parties anticipated the Board
    would be sufficiently concerned about the joint submission to reject it.

[67]

Of
    course, trial judges in criminal proceedings deal with joint submissions all
    the time, as do many professional bodies when they deal with disciplinary
    penalties for their members. I accept the Crowns submission that the dictates
    of procedural fairness in these other proceedings will differ from what
    fairness requires in Ontario Review Board proceedings.

[68]

Still,
    I regard the reasoning of the Divisional Court in
College of Physicians
    & Surgeons (Ontario) v. Petrie
(1989), 32 O.A.C. 248, as being relevant
    to the present case. In
Petrie
,
the Discipline Committee departed from a joint submission requesting an
    unpublished reprimand, and instead imposed a published reprimand and a licence
    suspension. The Divisional Court held that the Discipline Committee had denied
    Petrie procedural fairness, writing, at para. 5:

While it is within the jurisdiction of the committee to reject
    a joint submission, we are of the view that when a committee with disciplinary
    power rejects such a submission and proposes to impose a sentence of a more
    severe character, then the rule of
audi alteram partem
should be
    invoked, and the committee should afford counsel the opportunity to make
    representations addressing the issue of the more severe penalty.

[69]

And
    then in words that in my opinion apply to Ontario Review Board proceedings, the
    Divisional Court said, at para. 8:

It is our view that a tribunal imposing a more substantial penalty
    than that which has been recommended on a joint submission should follow
    carefully that fundamental principle and indicate to those appearing before it
    that it is considering imposing such a penalty and request submissions thereon.

[70]

On
    my review, the case law fully supports Osawes contention that he was entitled
    to notice the Board was considering rejecting the joint submission and imposing
    a more restrictive disposition.

(c)

The Boards duty
    of fairness requires it to give notice it may reject the joint submission and
    impose a more restrictive disposition

[71]

I
    have concluded that when the Board contemplates rejecting a joint submission and
    imposing a more restrictive disposition, it must give the accused notice that
    it may do so and the opportunity to make further submissions and, if necessary,
    lead additional evidence

[72]

This
    procedure upholds the overriding objectives of procedural fairness, which are
    to ensure that administrative decisions are made using a fair and open
    procedure and that affected individuals can
put
    forward their views and evidence fully and have them considered by the
    decision-maker.
This conclusion is also supported by the case law for
    hearings before both the Board and other administrative tribunals.

[73]

Notice
    may be given in different ways. The presiding Board Chairperson may express the
    Boards concerns about accepting a joint submission at the hearing itself and
    ask the parties whether they wish to lead additional evidence. If necessary,
    the Board can adjourn its hearing so the parties can obtain the further
    evidence they require. Or, the Boards concerns about accepting a joint
    submission may be evident to the parties from the questions posed during the
    hearing by various Board members. If the parties have adequate notice from the
    Boards questions, then the parties may ask for an opportunity to lead
    additional evidence or make additional arguments to address these concerns. Or,
    in some cases, concerns about the joint submission may arise after the Board
    begins its deliberations, in which case the Board may need to notify the
    parties and request further submissions or evidence.

[74]

The
    form of notice the Board gives may vary, and the Board has a broad power to
    determine its own procedures. But, though notice may be given in different
    ways, it must satisfy the objective of allowing the accused a meaningful
    opportunity to present the evidence and argument relevant to the Boards disposition.

(d)


The Board did not give Osawe notice

[75]

As
    I have said, one way the Board may give notice is by the questions Board
    members pose during the hearing. Because the Boards role is inquisitorial,
    after a witness testifies, typically each of the Board members will ask the
    witness questions. In
Harley
, in a brief endorsement, this court
    concluded that the many questions the Board asked the hospital psychiatrist
    showed that it had concerns about the joint submission. If notice were required
     a point the court did not decide  the Boards questions provided adequate
    notice. The Crown says that is true in this case as well. She points especially
    to the following exchange near the end of the hearing between Dr. Darby and the
    psychiatrist member of the Board, Dr. Johnstone:
[5]

Q.      I apologize, but having heard the Crowns brief précis
    of the synopsis, does it remain your opinion that its  the Hospital is able
    to safely manage these limited passes that Mr. Osawe has?

A.      Yes, we believe we can.

Q.      How do you do that?

A.      He has been quite amenable to direction. The team
    waited a considerable period of time before re-instituting passes after the
    allegations and the  hes basically allowed very brief periods of time on the
    hospital grounds. There hasnt been concern about AWOLs in the past.

Q.      Well, obviously there is a process leading up to these
    privileges that allowed him to make this arrangement to the hotel room?

A.      Yes.

Q.      And so, there was some confidence, apparently misplaced
    at that point. So, how do you know that that  because it doesnt sound like
    there is a lot of change so, can you tell us whats different now than at that
    time?

A.      I dont think things are substantially different than
    they were at that time.

Q.      So, how does the Hospital come to that conclusion that
    they can be confident?

A.      I think thats a clinical judgment that Mr. Osawe was
    spoke to clearly, very firmly, about what the limits of the passes are. At that
    time he had far more extensive passes.

Q.      Thank you.

A.      His passes at that point had included passes for up to
    two hours.

[76]

I
    do not regard this exchange, or indeed any of the questions from the Board
    members, as amounting to adequate notice  for four reasons.

[77]

First,
    though Dr. Johnstones questions might suggest some concern about unaccompanied
    passes, he does not suggest he is considering rejecting the joint submission.
    Certainly the questions do not suggest the alarm reflected in the Boards
    reasons when it said it was confounded by the hospitals recommendation to
    keep open the possibility Osawe could live in the community.

[78]

Second,
    the parties at the hearing were in the best position to assess whether the
    Board had a heightened concern about the joint submission. As none of the
    parties asked to lead further evidence or make further submissions, or even ask
    the Board members whether they had any concerns about the joint submission, I
    doubt the parties believed the joint submission was in jeopardy.

[79]

Third,
    other questions by Board members suggested the Board was quite content to
    accept the joint submission, and was simply seeking additional information. One
    example is another exchange between Dr. Darby and Dr. Johnstone, where Dr.
    Johnstone asked about the waiting list for accommodation in the community:

Q.      Do you have any information for us as to just how long
    the waiting list

A.      No.

Q.      might be?

A.      Those things, I end up finding, are often quite
    unpredictable and certainly people will say it could be a matter of years, but
    then things can suddenly appear

Q.      Mhmm.

A.      unpredictably.

Q.      So, its reasonable to have that in his Disposition

A.      I think it is, yes.

Q.      despite all the barriers, the issues around the
    outstanding court date?

A.      Yes, we believe it is, yes.

Q.      Thank you, Doctor.

[80]

Finally,
    if any doubt may have existed about the Boards willingness to accept the joint
    submission, that doubt was seemingly put to rest by the Board Chairpersons brief
    closing comments, which I quoted earlier:

THE CHAIRPERSON:     Thank you. Then we have a joint submission
    and we have ample evidence in oral evidence. If there is anything you want to
    add by way of submission, well hear that, but I dont want everybody to just
    repeat what we just heard so

[81]

For
    these reasons, I would not give effect to the Crowns submission that the
    Boards questions amounted to adequate notice.

D.

Conclusion

[82]

The
    Boards failure to give Osawe notice it was inclined to reject the joint
    submission, and an opportunity to lead more evidence or make further
    submissions, deprived Osawe of a fair hearing. On this basis alone I would
    allow the appeal. It is therefore not necessary to deal with Osawes submission
    that the Boards disposition was unreasonable.

[83]

I
    would allow the appeal, set aside the Boards disposition dated March 11, 2014,
    and order a new hearing.

Released: April 22, 2015 (J.L.)

John Laskin J.A.

I agree. K. van Rensburg
    J.A.

I agree. M.L. Benotto J.A.





[1]
The term used by the Board is indirectly supervised. It means unaccompanied.
    I use the term unaccompanied throughout these reasons.



[2]
Since the argument of this appeal Osawe has had another hearing. Although that
    hearing might have rendered our decision moot, we have decided to give these
    reasons because of the importance of the issue to Board proceedings.



[3]
In July 2014, after this case was heard, Parliament amended s. 672.54 of the
Criminal
    Code
to require that the Board make the necessary and appropriate
    disposition. Since the amendment, the Board has held that the necessary and
    appropriate disposition is also the least onerous and least restrictive
    disposition. See
Ahmed-Hirse (Re)
,
    [2014] O.R.B.D. No. 1876, at para. 35.



[4]
Before 1992, the Review Board served only as an advisory body to the Lieutenant
    Governor. Although the Board had recognized expertise in the field of mental
    health, it had no authority to make or review a disposition. It could only make
    recommendations to the Lieutenant Governor, who had discretion to accept or
    reject them. See Joan Barrett and Riun Shandler,
Mental Disorder in Canadian Criminal Law
,
    looseleaf (consulted on 31 March 2015), (Toronto: Thomson Reuters, 2006), ch. 7
    at p. 7-1.



[5]
The exchange took place after the Board had marked as an exhibit a synopsis of
    the outstanding sexual assault charge.


